                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

TIMOTHY A. BAXTER,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Case No. 3:18-cv-01338
                                              )
CORE CIVIC, et al.,                           )
                                              )
               Defendants.                    )

                                             ORDER

       The Magistrate Judge has entered a Report and Recommendation (Doc. No. 42) that

recommends this action be dismissed without prejudice and Defendants’ Motion for Summary

Judgment (Doc. No. 29) be deemed moot. No objections have been filed. Having considered the

matter de novo in accordance with Rule 72 of the Federal Rules of Civil Procedure, the Court agrees

with the recommended disposition because Plaintiff has failed to prosecute this action within the

meaning of Rule 41(b).

       Accordingly, (1) the Report and Recommendation (Doc. No. 42) is ADOPTED and

APPROVED; (2) this action is DISMISSED WITHOUT PREJUDICE for failure to prosecute;

and (3) Defendants’ Motion for Summary Judgment (Doc. No. 29) is DENIED AS MOOT. The

Clerk of the Court shall enter a final judgment and close this case.

       IT IS SO ORDERED.


                                              __________________________________________
                                              WAVERLY D. CRENSHAW, JR.
                                              CHIEF UNITED STATES DISTRICT JUDGE




    Case 3:18-cv-01338 Document 43 Filed 07/17/20 Page 1 of 1 PageID #: 236
